COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
                                                  No. 08-21-00016-CR
  EX PARTE: LUIS CARLOS              §
  MEDRANO,                                          Appeal from the
                                     §
                  Appellant.                  Criminal District Court No. 1
                                     §
                                                of El Paso County, Texas
                                     §
                                              (TC# 20040D03900-341-01)
                                     §


                                           ORDER


       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the reply brief until September 22, 2021. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S REPLY BRIEF WILL BE CONSIDERED BY THIS

COURT.

       It is further ordered that Hon. Troy C. Brown, Appellant’s attorney, prepare the Appellant’s

Reply Brief and forward the same to this Court on or before September 22, 2021.

       IT IS SO ORDERED this 2nd day of September, 2021.


                                                    PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.